339 F.3d 1078
GERLING GLOBAL REINSURANCE CORP. OF AMERICA; Gerling Global Reinsurance Corp.—U.S. Branch; Gerling Global Life Reinsurance Company; Gerling Global Life Insurance Company; Gerling America Insurance Company; and Constitution Insurance Corp., Plaintiffs-Appellees-Cross-Appellants-Plaintiffs-Appellants,v.Harry W. LOW, in his capacity as the Commissioner of Insurance of the State of California, Defendant-Appellant-Cross-Appellee-Defendant-Appellee.Assicurazioni Generali, Plaintiff-Appellee-Cross-Appellant-Plaintiff-Appellant,v.Harry W. Low, individually, and in his capacity as the Insurance Commissioner for the State of California, Defendant-Appellant-Cross-Appellee-Defendant-Appellee.Winterthur International America Insurance Company, Winterthur International America Underwriters Insurance Company; General Casualty Company of Wisconsin, Regent Insurance Company; Republic Insurance Company; Southern Insurance Company, Unigard Indemnity Company; Unigard Insurance Company; and Blue Ridge Insurance Company, Plaintiffs-Appellees-Cross-Appellants-Plaintiffs-Appellants,v.Harry W. Low, in his capacity as Insurance Commissioner for the State of California, Defendant-Appellant-Cross-Appellee-Defendant-Appellee.American Insurance Association and American Re-Insurance Company, Plaintiffs-Appellees-Cross-Appellants-Plaintiffs-Appellants,v.Harry W. Low, in his capacity as Insurance Commissioner for the State of California, Defendant-Appellant-Cross-Appellee-Defendant-Appellee.
No. 01-17023.
No. 01-17433.
No. 02-15282.
United States Court of Appeals, Ninth Circuit.
Filed August 12, 2003.

George L. O'Connell, Timothy R. Grieve, Stevens and O'Connell, Sacramento, CA, James P. Donovan, Wilson, Elser, Moskowitz, Edelman and Dicker, Frederick W. Reif, Riker, Danzig, Scherer, Hyland and Perretti, LLP, New York, NY, Kenneth S. Geller, Mayer, Brown, Rowe & Maw, LLP, Washington, DC, Michael W. McConnell, Stephen M. Shapiro, Mayer, Brown, Rowe & Maw, LLP, Chicago, IL, Neil M. Soltman, John Nadolenco, Mayer, Brown, Rowe & Maw LLP, Sally Agel, Chandra L. Gooding, Linda Dakin-Grimm, Milbank, Tweed, Hadley & McCloy, Los Angeles, CA, Peter Simshauser, Lance A. Etcheverry, Skadden, Arps, Slate, Meagher and Flom LLP, Los Angeles, CA, for Plaintiff-Appellee.
Kenneth C. Mennemeir, Andrew W. Stroud, Mennemeir, Glassman & Stroud LLP, Sacramento, CA, Leslie Tick, San Francisco, CA, Frank Kaplan, Jesse J. Contreras, Ryan S. Hedges, Alschuler, Grossman, Stein & Kahan LLP, Santa Monica, CA, for Defendant-Appellant.
Daniel L. Siegel, Sacramento, CA, Lee H. Roussel, Olympia, WA, David A. Lash, Los Angeles, CA, for Amicus.
On Remand from the United States Supreme Court.
Before GOODWIN, GRABER, and PAEZ, Circuit Judges.

ORDER

1
The Supreme Court of the United States has reversed our decision in Gerling Global Reinsurance Corp. of America v. Low, 296 F.3d 832 (9th Cir.2002), and remanded the case for further consideration in light of American Insurance Ass'n v. Garamendi, ___ U.S. ___, 123 S. Ct. 2374, 156 L. Ed. 2d 376 (2003). See Gerling Global Reinsurance Corp. of America v. Garamendi, ___ U.S. ___, 123 S. Ct. 2638, 156 L. Ed. 2d 652 (2003). We, in turn, remand this matter to the district court for such further proceedings as may be appropriate in light of the Supreme Court's opinion. The mandate shall issue forthwith.